DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-16 are pending.
Claims 1-16 are subject to an election and/or restriction requirement.

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. claims 1-2, drawn to a method for converting human naïve CD4+ T cells to Tfh-like cells, the method comprising activating the cells, purified from plasma or serum obtained from a disease condition, opsonized with complement fragments, with C5b-9 in the presence of anti-CD3, classified in C12N 5/0636.
II. claim 3, 8-11, drawn to a method for screening blocking agents for inhibiting the signaling triggered by ICs ligation to FC receptors on CD4+ T cell, classified in C12N 5/0636.
III. claim 4, drawn to a method for enumerating and correlating the amount of IC bound Tfh-like cells to monitor disease activity, classified in C12N 5/0636.
IV. claim 5, drawn to a process of developing a screening assay for blocking costimulatory signals triggered by ICs in naïve CD4+ T cells, classified in C12N 5/0636.
V. claims 6, a method for developing a synthetic chemical peptide, or biological agent that eliminates cells that express Fc receptors in CD4+ cell populations and converts them to Tfh-like cells upon IC activation, classified in C12N 5/0636.
VI. claim 7, a method for providing remission of disease associated symptoms and effects such as in autoimmunity and viral infections with a material produced by the method of claim 6, classified in C12N 5/0636.
VII. claim 12, a method for producing antibodies specific to disease associated antigens for prophylactic treatment of the disease pathology, classified in C12N 2506/11.
VIII. claims 13-14, and 16, a method of testing blocking agents, made by the method of claim 6, to block disease activity such as autoimmune and viral pathologies, classified in, classified in C12N 5/0636.
IX. claim 15, a method for modulating the cytolytic activity of effector CD4+ T cells comprising activating these cells with ICs purified from various disease pathologies that express granzyme A, classified in C12N 5/0636.

The inventions are independent or distinct, each from the other because:

Inventions I/II/IV/IX, III, V/VI/VIII, and VII are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I/II/IV/IX require T cells which none of inventions III, V/VI/VIII, or VII require. Invention III requires enumerating and correlating the amount of IC bound Tfh-like cells to monitor disease activity, which none of inventions I/II/IV/IX, V/VI/VIII, or VII requires. Inventions V/VI/VIII requires a synthetic chemical peptide, or biological agent which none of inventions I/II/IV/IX, III, or VII requires. Invention VII requires antibodies specific to disease associated antigens for prophylactic treatment of the disease pathology which one of inventions I/II/IV/IX, III, or V/VI/VIII requires. 

Inventions I and IV compared to Inventions II and IX are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed do not overlap in scope and are not obvious variants. In the instant case, Inventions I and IV require naïve CD4+ T cells, while Inventions II and IX do not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention I and Invention IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed do not overlap in scope and are not obvious variants. In the instant case, Invention I requires activating the cells, purified from plasma or serum obtained from a disease condition, opsonized with complement fragments, with C5b-9 in the presence of anti-CD3, while Invention IV does not. Additionally, Invention IV requires developing a screening assay for blocking costimulatory signals triggered by ICs in naïve CD4+ T cells, which Invention I does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention II and Invention IX are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed do not overlap in scope and are not obvious variants. In the instant case, Invention II requires screening blocking agents for inhibiting the signaling triggered by ICs ligation to FC receptors pm CD4+ T cells, while invention IX does not. Additionally, Invention IX requires modulating the cytolytic activity of effector CD4+ T cells comprising activating these cells with ICs purified from various disease pathologies that express granzyme A, while invention II does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions V, VI, and VIII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope and are not obvious variants. Inventions V requires CD4+ cell populations which Inventions VI and VIII do not require. Additionally, the chemical compound could be used for other methods such as cell differentiation or activation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/
Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632